Citation Nr: 1513117	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  15-09 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs West Texas Veterans Health Care System


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of medical treatment by the Shannon Medical Center on November 23, 2010.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to September 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision which denied the benefits sought on appeal.  

The Board previously remanded the case in July 2012 for the Veteran to be scheduled to testify at a hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing), however, the Veteran submitted a statement in September 2012 indicating he wished to withdraw his hearing request.  The Board therefore deems his Travel Board hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflect that additional medical and procedural records have been added to the present appeal, which have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that, during the pendency of this appeal, the Veteran filed a claim for payment or reimbursement of unauthorized medical expenses incurred as a result of medical treatment by the Shannon Medical Center on November 23, 2010, which was then appealed to the Board.  See February 2012 SOC and March 2012 Substantive Appeal.  As the February 2012 SOC and March 2012 Substantive Appeal are the only documents of record related to this claim and the Veterans Health Administration (VHA) Medical Appeal file, which includes all the relevant procedural and medical documentation related to the medical reimbursement claim, has not been provided for appellate review, the Board finds it necessary to obtain the VHA Medical Appeal file.  

The Board previously has attempted to obtain the VHA Medical Appeal file by initially contacting the RO and requesting the file to be sent to the Board.  After approximately eight months after the initial request for the VHA Medical Appeal file to be sent to the Board, the RO informed the Board that the information requested was uploaded into the VBMS virtual claims processing system, however, upon review, the Board observes that only private medical records from November 2010 had been uploaded into VBMS and the entire VHA Medical Appeal file has yet to be associated with the claims file.  Therefore, the Board now finds it necessary to remand the claim to obtain the entire VHA Medical Appeal file including all procedural and medical documents related to the Veteran's medical reimbursement claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VAMC/FPC in order to obtain the VHA Medical Appeal file.  The AOJ should document whether or not this file is available.  

2.  Thereafter, if any additional information related to the medical reimbursement claim has been received since the issuance of the February 2012 SOC, the VAMC/FPC should furnish the Veteran and his representative, a supplemental statement of the case (SSOC) and they should be given the opportunity to respond thereto, before returning said issue with the VHA Medical Appeal file to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




